IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


SAMUEL A. BYLER, INDIVIDUALLY,         : No. 284 WAL 2016
MELVIN R. YODER, INDIVIDUALLY,         :
EMANUEL A. YODER, INDIVIDUALLY,        :
AND ON BEHALF OF ALL OTHERS OF         : Petition for Allowance of Appeal from
THE OLD ORDER AMISH OF SUGAR           : the Order of the Commonwealth Court
GROVE TOWNSHIP, WARREN                 :
COUNTY, PENNSYLVANIA,                  :
                                       :
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
SUGAR GROVE AREA SEWER                 :
AUTHORITY,                             :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal is DENIED.